Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62818345 (filed 03/14/2019).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 line 4, the phrase “a reception of the DCI” should be changed to --- the reception of the DCI ---, for consistence in claim language and antecedent basis.  Similar problem appears in claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8, 11-13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan et al. (US 20180049073 A1, hereinafter Dinan), in view of Yiu et al. (US 20200029259 A1, hereinafter Yiu).

Regarding claim 1, Dinan teaches a method comprising (in general, see fig. 18 and its corresponding paragraphs including at least para. 230-245): 

receiving, by the wireless device from the second base station, mobility control information (see at least para. 232 along with para. 244-245, e.g. “…target base station may generate the RRC message to perform the handover, for example, RRC connection reconfiguration message including the mobility control information”);
determining a random access channel occasion (RO) of the second cell based on the mobility control information; transmitting a preamble to the second base station via the RO; and transmitting, based on receiving a response to the preamble, a message to the second base station indicating a completion of the handover (see at least para. 232 along with para. 245, e.g. step 1870 – “…the UE may attempt to access the target PCell at the available RACH occasion according to a random access resource selection at process 1870. When allocating a dedicated preamble for the random access in the target PCell, the target base station may make the preamble available from the first RACH occasion the UE may use. Upon successful completion of the handover, the UE may send a message (as a part of process 1870) used to confirm the handover to the target base station”).
Dinan differs from the claim, in that, it does not specifically disclose receiving…a downlink control information (DCI); which is well known in the art and commonly used for effectively reducing interruption time during handover.
Yiu, for example, from the similar field of endeavor, teaches mechanism of receiving…a downlink control information (DCI) (in general, see combination of fig. 2-3 and their paragraphs, in particular, see at least para. 55-57, e.g. MobilityControlInfo Information Element for monitoring PDCCH DCI); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Yiu into the method of Dinan for effectively reducing interruption time during handover.

Regarding claim 2, Dinan in view of Yiu teaches the one or more messages further comprise a parameter indicating a presence of the DCI in the second cell. (Yiu, see at least para. 55-57, e.g. content of the MobilityControlInfo Information Element)
Regarding claim 3, Dinan in view of Yiu teaches determining second periodic ROs, indicated by the one or more messages, wherein the second periodic ROs do not comprise the RO indicated by the DCI.  (Yiu, see at least para. 55-57, e.g. regular RACH occasion or dynamic RACH occasion)

Regarding claim 5, Dinan in view of Yiu teaches determining, based on one or more time offsets, a first monitoring occasion of one or more downlink control channels; starting a monitoring window at the first monitoring occasion; and monitoring, during the monitoring window, the one or more downlink control channels for the DCI identified by a radio network temporary identifier.  (Dinan, see at least para. 187; Yiu, see at least para. 55-57, e.g. monitor the PDCCH)

Regarding claim 8, Dinan in view of Yiu teaches the one or more messages comprise one or more parameters of random access resources of the second cell, the one or more parameters comprising: one or more preambles comprising the preamble; one or more time domain resources of the RO; and one or more frequency domain resources of the RO; and the determining further comprises determining the RO based on the one or more parameters of the random access resources indicated by the one or more messages. (Yiu, see at least para. 41-42, e.g. time and frequency RACH resource information, and preamble code set information)

Regarding claims 11, 12, 13, 15, and 18, these claims are rejected for the same reasoning as claims 1, 2, 3, 5, and 8, respectively, except each of these claims is in apparatus claim format.
To be more specific, Dinan in view of Yiu also teaches a same or similar apparatus with processor and memory (Dinan, see at least fig. 4), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 20, this claim is rejected for the same reasoning as claim 1 except this claim is in system claim format.
To be more specific, Dinan in view of Yiu also teaches computer-readable medium (Dinan, see at least fig. 18), which is well known in the art and commonly used .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of Yiu, as applied to claim 1 above, and further in view of Nam et al. (US 20190268060 A1, hereinafter Nam).

Regarding claim 10, Dinan in view of Yiu teaches performing at least one channel access procedure to access a channel on which the preamble is transmitted, based on a type of the at least one channel access procedure, indicated by the DCI (Yiu, see at least para. 55-57, e.g. regular RACH occasion or dynamic RACH occasion).
Dinan in view of Yiu differs from the claim, in that, it does not specifically disclose determining that the channel is idle before transmitting the preamble; which is well known in the art and commonly used for effectively reestablishing a connection with the network.
Nam, for example, from the similar field of endeavor, teaches mechanism of determining that the channel is idle before transmitting the preamble (see at least para. 83, e.g. in RRC idle); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Nam into the method of Dinan in view of Yiu for effectively reestablishing a connection with the network.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 14 would be allowable for the same reasoning as claim 4 except this claim is in apparatus claim format.
Claim 16 would be allowable for the same reasoning as claim 6 except this claim is in apparatus claim format.
Claim 17 would be allowable for the same reasoning as claim 7 except this claim is in apparatus claim format.
Claim 19 would be allowable for the same reasoning as claim 9 except this claim is in apparatus claim format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465